EXHIBIT 10.1

FIRST AMENDMENT

This Amendment (this “Amendment”) is entered into as of November 12, 2008 (the
“Amendment Effective Date”), by and among ENTRAVISION COMMUNICATIONS
CORPORATION, a Delaware corporation (“Company”), CERTAIN SUBSIDIARIES OF
COMPANY, as guarantors, the lenders party hereto, and UNION BANK OF CALIFORNIA,
N.A. (“UBOC”), as Administrative Agent (together with its permitted successors
in such capacity, “Administrative Agent”).

RECITALS

WHEREAS, Company, certain subsidiaries of Company (the “Guarantors”), the
lenders from time to time party thereto (the “Lenders”), UBOC, as Administrative
Agent, Collateral Agent, and Joint Book Manager, Goldman Sachs Credit Partners
L.P., as Co-Syndication Agent, Joint Lead Arranger and Joint Book Manager,
Citigroup Global Markets Inc., as Co-Syndication Agent, Joint Lead Arranger and
Joint Book Manager, and Wachovia Bank, National Association, Harris Nesbitt and
National City Bank, as Documentation Agents, are parties to that certain
$650,000,000 Credit and Guaranty Agreement dated as of September 29, 2005 (as
amended from time to time, the “Credit Agreement”) (capitalized terms used
herein without definition have the meanings ascribed to such terms in the Credit
Agreement);

WHEREAS, Company has requested that the Administrative Agent and the Requisite
Lenders amend the Credit Agreement as set forth herein; and

WHEREAS, Administrative Agent and the Requisite Lenders are willing to so
provide the amendments requested by Company, upon the terms and subject to the
conditions as herein set forth;

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

Section 1. Section References. Unless otherwise expressly stated herein, all
Section references herein shall refer to Sections of the Credit Agreement.

Section 2. Amendments to Section 1.1 (Definitions). Section 1.1 is hereby
amended by:

(a) deleting the definitions of “Consolidated Excess Cash Flow” and “Eligible
Assignee” in their entirety and replacing such definitions with the following in
the appropriate alphabetical order:

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt,
including any repayments, repurchases or cancellations of Term Loans in



--------------------------------------------------------------------------------

accordance with Section 2.12(c) hereof (excluding repayments of Revolving Loans
except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments ), (b) Consolidated Capital Expenditures (net of
any proceeds of (y) any related financings with respect to such expenditures and
(z) any sales of assets used to finance such expenditures), (c) Consolidated
Cash Interest Expense, and (d) provisions for current taxes based on income of
Company and its Subsidiaries and payable in cash with respect to such period.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (ii) any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and which extends credit or
buys loans as one of its businesses and (iii) solely for purposes of repurchases
of Term Loans in accordance with Section 2.12(c) of this Agreement, Company;
provided, that no Affiliate of Company nor, other than as set forth in clause
(iii) of this definition, Company, shall be an Eligible Assignee.

(b) adding “(including, without limitation, any non-Cash gain from the
repayment, repurchase or cancellation of Term Loans by Company pursuant to
Section 2.12(c) of this Agreement)” in the definition of “Consolidated Adjusted
EBITDA” immediately after “minus (ii) other non-Cash items increasing
Consolidated Net Income”.

Section 3. Amendments to Section 2.12 (Voluntary Prepayments/Commitment
Reductions). Section 2.12(c) is hereby added immediately after the end of
Section 2.12(b) as follows:

(c) Certain Permitted Term Loan Repurchases. Notwithstanding anything to the
contrary contained in this Section 2.12 or any other provision of this
Agreement, so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) the proceeds of Revolving Loans
are not used for repurchases of Term Loans otherwise permitted under this
Section 2.12(c), Company may repurchase outstanding Term Loans on the following
basis:

(i) At any time prior to December 31, 2009, Company may repurchase all or any
portion of the Term Loans of one or more Lenders pursuant to an Assignment
Agreement between Company and such Lender or Lenders, at a price to be agreed
between Company and such Lender or Lenders; provided, that not more than
$75,000,000 in aggregate face amount of the outstanding Term Loans may be
repurchased in accordance with the terms of this Section 2.12(c); and provided
further that, with respect to such repurchases, Company shall provide an
executed copy of such Assignment Agreement between Company and such Lender with
respect to such repurchase to Administrative Agent as soon as practicable upon
execution thereof;

 

2



--------------------------------------------------------------------------------

(ii) Reasonably promptly after Company has purchased any Term Loans, Company
shall notify the Administrative Agent and the Lenders of the aggregate principal
amount of Term Loans so purchased. In addition to the foregoing and not limiting
any other provision of this Section 2.12(c), any such Term Loan repurchases by
Company shall be subject to such other procedures established by the
Administrative Agent in consultation with Company.

(iii) With respect to all repurchases made by Company pursuant to this
Section 2.12(c), (A) Company shall pay all accrued and unpaid interest, if any,
on the repurchased Term Loans to the date of repurchase of such Term Loans (to
the extent agreed between Company and the applicable assignor of the repurchased
Term Loans), (B) such repurchases shall not be deemed to be voluntary
prepayments pursuant to this Section 2.12, Section 2.14, Section 2.15 or
Section 2.16 hereunder and (C) no such repurchases and cancellations shall
change the scheduled amortization required by Section 2.11, except to reduce the
amount outstanding and due and payable on the Term Loan Maturity Date (and such
reduction, for the avoidance of doubt, shall only apply, on a non-pro rata
basis, to the Term Loans purchased by Company and deemed cancelled pursuant to
Section 2.12(c)(iv)); and

(iv) Following repurchase by Company pursuant to this Section 2.12(c), any Term
Loans so repurchased shall be deemed cancelled for all purposes and no longer
outstanding (and may not be resold by Company), for all purposes of this
Agreement and all other Credit Documents (notwithstanding any provisions herein
or therein to the contrary), including, but not limited to (A) the making of, or
the application of, any payments to the Lenders under this Agreement or any
other Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Company as a Lender under this
Agreement or any other Credit Document or (D) the determination of Requisite
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document. Any payment made by Company in connection with a
repurchase permitted by this Section 2.12(c) shall not be subject to the
provisions of Section 2.15(a), Section 2.15(c) or Section 2.16. Failure by
Company to make any payment to a Lender required by an Assignment Agreement
permitted by this Section 2.12(c) shall not constitute an Event of Default under
Section 8.1(a).

 

3



--------------------------------------------------------------------------------

Section 4. Amendments to Section 2.15(c) (General Provisions Regarding
Payments). Section 2.15(c) is hereby amended by adding “(it being understood and
agreed that, for the avoidance of doubt, any Term Loan repurchases made by
Company pursuant to Section 2.12(c) hereof do not need to be made pro rata to
all Lenders)” immediately before the period at the end of Section 2.15(c).

Section 5. Amendments to Section 2.16 (Ratable Sharing). Section 2.16 is hereby
amended by adding “It is understood and agreed that, for the avoidance of doubt,
this Section 2.16 shall not apply with respect to any Term Loan repurchases made
by Company pursuant to Section 2.12(c) hereof.” immediately after the period at
the end of Section 2.16.

Section 6. Amendments to Section 10.6 (Successors and Assigns; Participations).
Section 10.6 is hereby amended by:

(a) deleting “and” at the end of Section 10.6(c)(i);

(b) replacing the period at the end of Section 10.6(c)(ii) with “; and”;

(c) adding a new Section 10.6(c)(iii) immediately after Section 10.6(c)(ii) as
follows:

(iii) to any Person meeting the criteria of clause (iii) of the definition of
the term “Eligible Assignee” upon the giving of notice to Administrative Agent.

(d) deleting the last two sentences of Section 10.6(d) and replacing them with
the following:

Other than with respect to assignments made under Section 2.12(c) hereof,
payment to the assignor by the assignee in respect of the settlement of an
assignment of any Loans or Revolving Commitments shall not include unpaid
interest which has accrued on such Loans or Revolving Commitments. Other than
with respect to assignments made under Section 2.12(c) hereof, on and after the
applicable Assignment Effective Date, the applicable assignee shall be entitled
to receive all interest paid or payable with respect to the assigned Loans or
Revolving Commitment that accrues after the applicable Assignment Effective
Date.

(e) inserting “and Section 2.12(c), if applicable” after “Subject to the terms
and conditions of this Section 10.6” in Section 10.6(f);

(f) changing Section 10.6(i) to Section 10.6(h) for all purposes of the Credit
Agreement, including in Section 10.6 and in Section 10.17; and

 

4



--------------------------------------------------------------------------------

(g) inserting “and subject to Section 2.12(c),” immediately after “In addition
to any other assignment permitted pursuant to this Section 10.6,” in
Section 10.6(h).

Section 7. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) Administrative Agent shall have received all of the following, in form and
substance satisfactory to Administrative Agent:

(i) Amendment Documents. This Amendment, duly executed by Company and the
Guarantors (the “Amendment Documents”);

(ii) Consent of Requisite Lenders. The written consent of the Requisite Lenders
to this Amendment;

(iii) Fees. The fees, expenses and other amounts payable on the Amendment
Effective Date referred to in Section 12 and Section 13 hereof required to be
reimbursed or paid by Company hereunder or under any other Credit Document; and

(iv) Additional Information. Such additional documents, instruments and
information as Administrative Agent may reasonably request to effect the
transactions contemplated hereby.

(b) The representations and warranties contained herein and in the Credit
Agreement and the other Credit Documents shall be true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date.

(c) No Default or Event of Default shall have occurred and be continuing, after
giving effect to this Amendment.

Section 8. Representations and Warranties. Each Credit Party hereby represents
and warrants to Administrative Agent and the Lenders that, as of the date of and
after giving effect to this Amendment, (a) the execution, delivery and
performance of this Amendment and any and all other Amendment Documents executed
and/or delivered in connection herewith have been duly authorized by all
necessary action on the part of each Credit Party and will not violate the
Organizational Documents of any Credit Party, (b) all representations and
warranties set forth in the Credit Agreement and in any other Credit Document
are true and correct in all material respects on and as of the date hereof to
the same extent as though made on and as of the date hereof, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects on and as of such earlier date, (c) no Default
or Event of Default has occurred and is continuing, and (d) the Credit Agreement
and all other Credit Documents are and remain legal, valid, binding and
enforceable obligations in accordance with the terms thereof.

 

5



--------------------------------------------------------------------------------

Section 9. Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Credit Document shall survive the
execution and delivery of this Amendment and the other Credit Documents, and no
investigation by Administrative Agent or the Lenders, or any closing, shall
affect the representations and warranties or the right of Administrative Agent
and the Lenders to rely upon them.

Section 10. Certain Waivers. Each of the Company and the Guarantors hereby
agrees that neither the Administrative Agent nor any Lender shall be liable
under a claim of, and hereby waives any claim against the Administrative Agent
and the Lenders based on, lender liability (including, but not limited to,
liability for breach of the implied covenant of good faith and fair dealing,
fraud, negligence, conversion, misrepresentation, duress, control and
interference, infliction of emotional distress and defamation and breach of
fiduciary duties) as a result of the amendments contained herein and any
discussions or actions taken or not taken by the Administrative Agent or the
Lenders on or before the date hereof or the discussions conducted in connection
therewith, or any course of action taken by the Administrative Agent or any
Lender in response thereto or arising therefrom; provided, that the foregoing
waiver shall not include the waiver of any claims which are based on the gross
negligence or willful misconduct of the Administrative Agent or any Lender or
any of their respective agents. This section shall survive the execution and
delivery of this Amendment and the other Credit Documents and the termination of
the Credit Agreement.

Section 11. Reference to Agreement. Each of the Credit Documents, including the
Credit Agreement, and any and all other agreements, documents or instruments now
or hereafter executed and/or delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Credit Documents to the Credit Agreement, whether
direct or indirect, shall mean a reference to the Credit Agreement as amended
hereby.

Section 12. Costs and Expenses. Company shall pay on demand all out-of-pocket
costs and expenses of Administrative Agent (including the reasonable fees, costs
and expenses of counsel to Administrative Agent) incurred in connection with the
preparation, execution and delivery of this Amendment.

Section 13. Amendment Fees. Each of the Lenders consenting to this Amendment and
submitting to the Administrative Agent an executed signature page hereto on or
prior to noon NY time on November 5, 2008 shall have received, on or prior to
the date hereof, an amendment fee equal to 0.10% of the outstanding principal
amount of Loans and Commitments held by it.

Section 14. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

6



--------------------------------------------------------------------------------

Section 15. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 16. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 17. Limited Effect. This Amendment relates only to the specific matters
covered herein, shall not be considered to be a waiver of any rights any Lender
may have under the Credit Agreement (other than as expressly set forth herein),
and shall not be considered to create a course of dealing or to otherwise
obligate any Lender to execute similar amendments under the same or similar
circumstances in the future.

Section 18. Ratification By Guarantors. The Guarantors hereby agree to this
Amendment, and the Guarantors acknowledge that the Guarantors’ Guaranty shall
remain in full force and effect without modification thereto.

[signature pages to follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

COMPANY ENTRAVISION COMMUNICATIONS CORPORATION

By:

 

/s/ Christopher T. Young

Name:

  Christopher T. Young

Title:

  Executive Vice President, Treasurer and Chief Financial Officer

Entravision First Amendment Signature Page



--------------------------------------------------------------------------------

GUARANTORS

ENTRAVISION, L.L.C.

ENTRAVISION-EL PASO, L.L.C.

ENTRAVISION-TEXAS G.P., L.L.C.

ENTRAVISION-TEXAS L.P., INC.

ARIZONA RADIO, INC.

Z-SPANISH MEDIA CORPORATION

LOS CEREZOS TELEVISION COMPANY

LATIN COMMUNICATIONS GROUP, INC.

DIAMOND RADIO, INC.

ENTRAVISION SAN DIEGO, INC.

THE COMMUNITY BROADCASTING COMPANY OF SAN DIEGO,

INCORPORATED

CHANNEL FIFTY SEVEN, INC.

VISTA TELEVISION, INC.

ENTRAVISION HOLDINGS, LLC

ASPEN FM, INC.

ENTRAVISION-TEXAS LIMITED PARTNERSHIP ENTRAVISION COMMUNICATIONS COMPANY, L.L.C.
By:  

/s/ Christopher T. Young

Name:   Christopher T. Young Title:  

Executive Vice President, Treasurer

and Chief Financial Officer

Entravision First Amendment Signature Page



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.,

as Administrative Agent and a Lender

By:

 

/s/ Erik Allen

Name:

  Erik Allen

Title:

  Vice President

Entravision First Amendment Signature Page